United States Court of Appeals
                     For the First Circuit


No. 15-1921

                   JOSÉ ANTONIO RIVERA-RIVERA,

                     Petitioner, Appellant,

                               v.

                    UNITED STATES OF AMERICA,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Marcos E. López, U.S. Magistrate Judge]


                             Before

                       Howard, Chief Judge,
                Selya and Barron, Circuit Judges.


     Eric Alexander Vos, Federal Public Defender, and Hector L.
Ramos-Vega, First Assistant Federal Public Defender, on brief for
appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United
States Attorney, on brief for appellee.



                        December 23, 2016
           SELYA,    Circuit     Judge.        Where    a     case   hinges    on   a

credibility call, the battle is almost always won or lost in the

trial court.      This case — in which a convicted defendant turned

federal habeas petitioner recalls the critical events differently

than his quondam lawyer — illustrates the point.                      Although the

record has some ragged edges, we discern no clear error in the

magistrate judge's decision to credit the lawyer's version of

events.   Accordingly, we affirm the denial of relief under 28

U.S.C. § 2255.

I.   BACKGROUND

           The pertinent facts and the travel of the case may be

swiftly chronicled.        In May of 2008, petitioner-appellant José

Antonio   Rivera-Rivera        was     charged,       along     with    over    100

codefendants, in connection with a sprawling drug-trafficking

enterprise     operating    in       and     around    Ponce,        Puerto    Rico.

Specifically, the petitioner was charged in counts one through

five and count seven.       Count one charged him with conspiracy to

possess with intent to distribute a supermarket of controlled

substances.    See 21 U.S.C. §§ 841(a)(1), 846.               Counts two through

five charged him with possession with intent to distribute heroin,

cocaine base, cocaine, and marijuana, respectively, in or near a

protected location. See id. §§ 841(a)(1), 860. Count seven sought

related criminal forfeitures.              See id. § 853.       The government's

theory of the case was that the petitioner was a "runner," meaning


                                      - 2 -
that he supervised retail sellers' day-to-day activities, supplied

them with drugs for distribution, and collected proceeds.

              The petitioner surrendered to the authorities in mid-

2008, and the district court appointed Raymond Rivera-Esteves as

his attorney.      He was thereafter released on bail pending trial.

              On January 19, 2010, the petitioner tendered a straight

guilty plea.       The parties stipulated that the quantity of drugs

for which he was accountable amounted to fifty grams of cocaine

base.       On May 7, 2010, the district court convened a sentencing

hearing.       The court explained the benefits of the safety valve

option to the petitioner.       See 18 U.S.C. § 3553(f); USSG §5C1.2.1

The petitioner declined to seek such an adjustment.             The court

proceeded to sentence him to a ten-year term of immurement (the

statutory minimum).

              Shortly   after   the    court   pronounced   sentence,   the

petitioner shifted gears and told Rivera-Esteves that he was

interested in the safety valve after all.         Rivera-Esteves moved to

correct the sentence, see Fed. R. Crim. P. 35, but the court denied




        1
        The safety valve provision, created by statute and
incorporated into the sentencing guidelines, allows a sentencing
court to disregard an otherwise mandatory minimum sentence if the
defendant meets certain criteria. See United States v. Marquez,
280 F.3d 19, 20, 22 (1st Cir. 2002). The purpose of the provision
is "to mitigate the harsh effect of mandatory minimum sentences on
certain first offenders who played supporting roles in drug-
trafficking schemes." United States v. Ortiz-Santiago, 211 F.3d
146, 150 (1st Cir. 2000).


                                      - 3 -
the motion, concluding that the charges to which the petitioner

had pleaded precluded him from receiving a shorter sentence.               The

petitioner appealed, but to no avail: we rejected his argument

that a retroactive application of the Fair Sentencing Act of 2010

entitled him to a sentence reduction. See United States v. Rivera-

Rivera, No. 10-1817 (1st Cir. Dec. 22, 2011) (unpublished order).

             In November of 2012, the petitioner moved pro se to

vacate, set aside, or correct his sentence under 28 U.S.C. § 2255.

His pro se motion raised three claims, all premised on ineffective

assistance of counsel.       The parties consented to proceed before a

magistrate judge, see id. § 636(c)(1), who ordered the government

to   respond   to   the   petitioner's   motion.    In     due   course,   the

magistrate     judge   set   an   evidentiary   hearing    limited   to    the

petitioner's third claim: that his then-attorney (Rivera-Esteves)

never told him about a nine-year plea offer.              At the same time,

the magistrate judge appointed the Federal Public Defender to

represent the petitioner.2

             Both the petitioner and his former attorney, Rivera-

Esteves, testified at the hearing.          They told conflicting tales.

             The petitioner testified that he was always willing to

plead guilty because he recognized that the evidence against him


      2At the evidentiary hearing, the petitioner's appointed
counsel withdrew the other two claims originally asserted in the
section 2255 motion. Consequently, those claims are not before
us.


                                    - 4 -
was strong. He added, though, that communication with his attorney

was poor, that they only met in person three times or so, and that

they talked mostly by telephone.     Rivera-Esteves, the petitioner

said, never informed him that the government had offered a nine-

year plea bargain.     Rather, the only plea discussions that the

petitioner had with Rivera-Esteves involved the likelihood that

they could convince the government to extend an offer of either

twelve or fourteen years.

            The following chronology was developed at the hearing.

The petitioner appeared in court on January 19, 2010, for the

anticipated commencement of his trial.      He testified, however,

that he did not know that his trial was scheduled to begin; Rivera-

Esteves simply called him the day before and instructed him to be

in court.    The petitioner thought that he was going to attend a

meeting about a possible plea deal.

            The petitioner added that he and his attorney had never

met to prepare for trial.    When he learned that trial was in the

offing, the petitioner entered a straight guilty plea rather than

face an unexpected trial.

            The petitioner testified that he first suspected that he

had been offered a plea deal shortly after sentencing (while he

was being held in custody at a facility in Guaynabo, Puerto Rico).

There, he came across several of his coconspirators, including




                                - 5 -
other runners.         Many of their sentences were less onerous than

his.3

               The parties stipulated that the prosecutor had extended

a   nine-year        plea   offer   to     Rivera-Esteves,       acting   on   the

petitioner's behalf, on March 18, 2009, with an expiration date of

March 23, 2009.        The petitioner testified that his first definite

knowledge of the nine-year plea offer came when he read the

government's response to his section 2255 motion.                 The petitioner

alleged that he would have accepted the offer had he known of it.

               Rivera-Esteves also testified.           Although he could not

remember many of the details about the petitioner's case given the

passage of years between the dates of the critical events and the

date of the evidentiary hearing, he recalled that he had discussed

the nine-year plea offer with the petitioner no fewer than six or

seven       times.    He    testified    that    he   strongly   encouraged    the

petitioner to accept the offer, but the petitioner spurned his

advice and insisted on seeking a more favorable deal or (if none

was available) going to trial.            Rivera-Esteves could not remember

if he had communicated the plea offer to the petitioner before

March 23, 2009, but he recalled continuing to encourage the

petitioner to consider the offer beyond that date because it was




        3
       The magistrate judge took judicial notice of the other
runners' sentences. By and large, those sentences were shorter
than the sentence that the petitioner received.


                                         - 6 -
his understanding that there would still be an opportunity to

secure those terms.

          Inasmuch as Rivera-Esteves could not plot a precise

timeline, the magistrate judge allowed him to refer to his Criminal

Justice Act (CJA) voucher, see 18 U.S.C. § 3006A(d), to refresh

his recollection.4    Rivera-Esteves cautioned, though, that not all

of his interactions with the petitioner were set out in the

voucher; instead, the voucher reflected only those interactions

for which he had decided to bill.         Pertinently, the voucher

contained entries for telephone calls on both February 18 and

February 23, 2009.      These entries specifically noted that the

petitioner and Rivera-Esteves had discussed a plea offer.   Rivera-

Esteves explained that these entries "probably" signified that the

government had made the nine-year plea offer verbally before

transmitting the written offer in mid-March.5 Rivera-Esteves filed

a motion for change of plea on February 23, 2009.     The next day,

however, he asked that the motion be stricken from the record.   At

the evidentiary hearing, he explained that he had filed the initial

motion to "take[] advantage of the plea offer that was extended,"


     4 We use the term "voucher" to include both the voucher itself
and the associated voucher paperwork.       The voucher materials
contained in the record do not reflect a date of preparation. The
last date that appears on the voucher worksheet, however, is in
October of 2010.

     5 Neither side introduced evidence of any other plea offer
extant during the February-March time frame.


                                - 7 -
but moved to strike it after a telephone conversation with the

petitioner and his family during which the petitioner declared

that he did not want to accept the plea offer.

              The voucher further reflected that, on March 19, 2009 —

the day after the government extended the nine-year plea offer in

writing — Rivera-Esteves made several telephone calls to the

petitioner's home.          He was apparently unable to get in touch with

the petitioner. The next communication memorialized in the voucher

(a telephone call that transpired on March 23, 2009) indicates

that Rivera-Esteves spoke to the petitioner about a plea offer.

The voucher notes that the petitioner requested to meet with

Rivera-Esteves on March 30 to discuss the offer, and Rivera-Esteves

filed    a    motion    for   an   extension     of    time    to   conclude    plea

negotiations on March 23, 2009.             The district court granted this

motion.

              There is no indication in the record that a meeting ever

took place on March 30, but Rivera-Esteves testified that he and

the petitioner met at a later date to discuss both the plea offer

and the strength of the government's case.                    Rivera-Esteves also

testified      that    at   some   point   he   made   a   counteroffer    to   the

government of seven or eight years, but the prosecutor would not

budge.       Rivera-Esteves stated that, faced with the government's

intransigence, the plan was to go to trial.




                                       - 8 -
             On the day the trial was set to commence, however, the

petitioner had a change of heart and decided to plead guilty.                The

government was no longer disposed to settle for a nine-year prison

term; it insisted on a straight guilty plea (although it did

express a willingness to stipulate to the quantity of drugs for

which the petitioner would be held responsible).                 The petitioner

agreed to enter such a plea.         The district court's acceptance of

the plea and its imposition of the ten-year sentence followed.

             At   the   conclusion   of   the     evidentiary     hearing,   the

magistrate judge took the matter under advisement. He subsequently

denied the petitioner's section 2255 motion in a written rescript.

He   found   Rivera-Esteves's    version     of    events   to    be   generally

"consistent and credible."       In this regard, the magistrate judge

made eight crucial findings, which we quote below:

      (1) there was a 9-year plea offer made by the government;
      (2) said offer was communicated by counsel Rivera-
      Esteves to petitioner on at least 6 or 7 occasions; (3)
      petitioner made a counteroffer of 7, or possibly even 8,
      years of imprisonment; (4) the government rejected the
      7-8 year counteroffer; (5) petitioner failed to accept
      the 9-year offer within the deadline set by the
      government, prompting the government to withdraw said
      offer; (6) on the day that the trial was scheduled to
      begin, petitioner changed his mind and decided to enter
      a guilty plea, but by that time, the government was not
      interested in pursuing any plea agreements; (7)
      petitioner decided to enter a straight plea, but
      consciously rejected the safety valve option after being
      warned by both counsel Rivera-Esteves and the court
      about the benefits of the safety valve; (8) soon after
      the sentencing hearing was over petitioner seemed to
      regret his decision regarding the safety valve, but by
      that time, the sentence had already been imposed.


                                     - 9 -
           Based on these findings, the magistrate judge denied the

section 2255 motion.        The petitioner subsequently requested and

received a certificate of appealability.       See 28 U.S.C. § 2253(c);

Fed. R. App. P. 22(b).      This timely appeal ensued.

II.   ANALYSIS

           We begin our analysis with a peek at the legal landscape.

Under 28 U.S.C. § 2255, an individual in federal custody may

request that the sentencing court vacate, set aside, or correct a

sentence imposed in violation of federal law.         See Ellis v. United

States, 313 F.3d 636, 641 (1st Cir. 2002). To this extent, section

2255 functions as "a surrogate for the historic writ of habeas

corpus." Id. A claim of ineffective assistance of counsel, rooted

in the Sixth Amendment, may be raised by means of a section 2255

motion.   See Casiano-Jiménez v. United States, 817 F.3d 816, 819-

20 (1st Cir. 2016); United States v. Mala, 7 F.3d 1058, 1062-64

(1st Cir. 1993).

           To prevail on a claim of ineffective assistance of

counsel, a petitioner must "show that counsel's performance was

deficient."      Ouber v. Guarino, 293 F.3d 19, 25 (1st Cir. 2002)

(quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)).          In

other words, the petitioner must show "that counsel made errors so

serious   that    counsel   was   not   functioning   as   the   'counsel'

guaranteed the [petitioner] by the Sixth Amendment."         Strickland,



                                  - 10 -
466 U.S. at 687.          The petitioner also must show that he was

prejudiced by counsel's deficient representation.             See Ouber, 293
F.3d at 25.

              A defense attorney in a criminal case has an obligation

to keep his client apprised of plea offers made by the government.

See Missouri v. Frye, 132 S. Ct. 1399, 1408 (2012).                The failure

to   inform    a   client   of   a    plea   offer   ordinarily    constitutes

ineffective assistance of counsel.              See id.; United States v.

Rodriguez Rodriguez, 929 F.2d 747, 752 (1st Cir. 1991) (per

curiam).      To show that prejudice resulted from such substandard

performance,       the   petitioner     "must   demonstrate   a     reasonable

probability [that he] would have accepted the earlier plea offer

had [he] been afforded effective assistance of counsel" and "that

the end result of the criminal process would have been more

favorable by reason of a plea to a lesser charge or a sentence of

less prison time."          Frye, 132 S. Ct. at 1409.             Finally, the

petitioner must adduce facts indicating a reasonable probability

that the prosecution would not have withdrawn the plea offer and

that the district court would have imposed sentence in accordance

with the terms of the offer.          See id.

              Where, as here, a petitioner appeals the denial of a

section 2255 motion following an evidentiary hearing, we review

the district court's legal conclusions de novo and its findings of

fact for clear error. See Casiano-Jiménez, 817 F.3d at 820. Clear


                                      - 11 -
error    is    a   demanding   standard:      as   we   have    said,   "a     party

challenging a trial court's factual findings faces a steep uphill

climb."       Ferrara v. United States, 456 F.3d 278, 287 (1st Cir.

2006).    The climb is steeper still when "the challenged findings

hinge on the trier's credibility determinations," to which a

reviewing court must afford great deference.                   Id.; see Casiano-

Jiménez, 817 F.3d at 820.

               Mindful of the stringency of this standard, we have made

it pellucid that when the factfinder chooses between two plausible

but competing views of the evidence, the factfinder's choice cannot

be clearly erroneous.          See United States v. Ruiz, 905 F.2d 499,

508 (1st Cir. 1990).         In the last analysis, then, we will disturb

a trial court's factual findings only if we form a definite and

firm conviction that those findings are incorrect.                  See Pike v.

Guarino, 492 F.3d 61, 75 (1st Cir. 2007); Ferrara, 456 F.3d at

287; see also United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948).

               Against this backdrop, we turn to the particulars of the

case at hand.            The magistrate judge was confronted with two

diametrically opposed accounts.             He saw and heard the principals

and rested his decision on a determination that Rivera-Esteves's

version       of   the   salient   events    was   more   credible      than    the

petitioner's version.        The record, considered as a whole, provides

adequate support for the magistrate judge's appraisal.


                                     - 12 -
            Although the attorney was unable to recall some details

concerning his handling of the petitioner's case, he was able to

pinpoint several important contacts.    He remembered discussing the

nine-year plea offer with the petitioner on at least six or seven

occasions. In an effort to put flesh on these bones, he identified

dates in February of 2009 on which the two men discussed an

impending plea offer (albeit one that had not yet been reduced to

writing).       Similarly,   Rivera-Esteves   identified   pertinent

conversations in March: he recalled that — on the day after the

government extended the written plea offer — he made several

telephone calls to the petitioner's home. He succeeded in reaching

the petitioner on March 23, 2009 (the day the offer was set to

expire).    As he recalled it, the petitioner was not amenable to

accepting the offer.6

            The record further supports Rivera-Esteves's version of

events because it shows contemporaneous court filings and CJA

voucher entries referencing plea negotiations.    The first of these

court filings — a motion for change of plea — was filed on February

23, 2009.    The second — a motion to strike the original motion —

was filed the next day.      These two motions fit seamlessly into




     6 To be sure, the record is silent as to whether Rivera-
Esteves told the petitioner that the plea offer would expire on
March 23, if not accepted.     But that is not the petitioner's
complaint. Rather, he asserts that Rivera-Esteves did not inform
him at all about the government's nine-year plea offer.


                               - 13 -
Rivera-Esteves's narrative (i.e., that he had been discussing a

plea offer with the petitioner and had urged him to accept it),

and the record offers no other coherent explanation for why such

motions would have been filed.

             So, too, the last motion — a motion for extension of

time to conclude plea negotiations — was filed on March 23, 2009,

after the attorney's receipt of the government's written plea

offer.   This filing lends credence to Rivera-Esteves's testimony

that he called the petitioner about that offer.

             Faced only with supporting evidence in the form of court

filings, we would be hard-pressed to say that the magistrate

judge's decision to credit Rivera-Esteves's testimony was clearly

erroneous.     See Ruiz, 905 F.2d at 508.            Here, however, there is

more: the conclusion suggested by the court filings is reinforced

by the CJA voucher, which also references plea negotiations at

various points.          Those entries, made long before the petitioner

brought his section 2255 motion, add weight to Rivera-Esteves's

version of events.


             Let    us   be   perfectly   clear.      The   testimony   at   the

evidentiary hearing was ragged, and it is troubling that Rivera-

Esteves had so blurred a memory of his communications with the

petitioner.        But several years had passed between the critical

events   and       the    evidentiary     hearing,   and    the   petitioner's

testimony, like the attorney's testimony, was not a model of



                                     - 14 -
precision.       Moreover, it is difficult to square the petitioner's

claim that he never knew of any plea offer with either the court

filings or the CJA voucher.

            In the end, the deferential standard of review persuades

us that we must honor the magistrate judge's choice between

imperfect alternatives.            Cf. Chen v. Holder, 703 F.3d 17, 24 (1st

Cir. 2012) (stating that because the "trial judge sees and hears

the witnesses at first hand and is in a unique position to evaluate

their   credibility,"        we    should     honor    his   or    her    "on-the-spot

judgments"); Anthony v. Sundlun, 952 F.2d 603, 606 (1st Cir. 1991)
(explaining      that   an    appellate        court    "ought     not     to   disturb

supportable findings, based on witness credibility, made by a trial

judge who has seen and heard the witnesses at first hand").                          A

supportable reading of the record is that plea negotiations broke

down because the petitioner held out for a better deal that never

materialized.

            To    sum   up,       the    magistrate     judge     heard    conflicting

testimony     and    made     a         reasonable     (though     not     inevitable)

determination regarding credibility.                   On this scumbled record,

there is no principled way in which we can find that determination

to be clearly erroneous.            See Ruiz, 905 F.2d at 508.

III.    CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment is



Affirmed.




                                          - 15 -